Citation Nr: 1121088	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from February 1993 to June 1993 and from August 1995 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2009, the Board reopened this claim and remanded it for further development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While this case was on remand, the Veteran underwent a VA examination in January 2011.  The VA examiner noted that the Veteran had been in a motor vehicle accident in 1991, prior to his entrance into service, was diagnosed with a back injury, had negative back and spine films, and was treated with stretches and Motrin.  In service, he had a rollover type injury in 1999 and experienced occasional shooting pain down his lower left extremity.  His September 2000 separation examination report noted normal lower extremities but decreased spinal flexion with lower left extremity pain.  A general medical examination in September 2001 showed full range of motion in the bilateral lower extremities, good muscle strength, and normal gait.  In March 2005, the Veteran had an acute onset of back with right leg pain after moving 50 pounds of cases at work.  He had numbness and tingling with S1 distribution.  MRI showed large herniated disc at L5/S1.  He had a lumbar spine discectomy.  

The examiner diagnosed a "low back condition" and opined that the current low back disability is less likely as not caused by or a result of service-connected disability.  The rationale was that "the Veteran had postservice [history] of MVA with postsurgery arachnoiditis."  

The Board must remand this case for clarification of this opinion.  First, the Board notes that the term "low back condition" is not a proper diagnosis for the purpose of determining entitlement to the benefits sought.  The only disability that is referred to in the examiner's medical opinion is arachnoiditis.  However, the Board notes the radiology impressions of mild scoliosis and straightening involving the lumbar spine; disk disease at L2-L3 and L5-S1; retrolisthesis of L2 by 4.7 millimeters and L4 by 5.2 millimeters in neutral position; and posteriorly projecting spur arising from the interior margin of L5.  Remand is thus necessary to that the examiner can clearly list all current low back diagnoses.  

Second, the Board notes that the etiology opinion ambiguously refers to a post-service history of a motor vehicle accident, while the evidence of record, including the examiner's own summary of the Veteran's pertinent history, does not mention a post-service motor vehicle accident.  His relevant history does, however, include pre-service (in October 1991) and in-service (in July 1994) motor vehicle accidents.  Therefore, the Board requires clarification as to whether the examiner had intended to refer to a pre-service motor vehicle accident.

Third, the Board notes that the Veteran's back was noted to be clinically normal on his January 1995 entrance examination report.  A March 1994 medical examination report found the Veteran's lumbar spine was within normal limits.  He reported no past or current recurrent back pain on his January 1995 entrance medical history report.  He did, however, note having suffered a head injury and having fractured his right wrist in October 1991, and additional records confirm that he was struck by a jeep and was treated for head and right wrist injuries on the identified date.  An October 1991 medical report does not indicate that the Veteran suffered injury to his low back at that time.  

The July 2000 separation examination report, on the other hand, clearly notes a clinical abnormality of the spine on separation.  A February 1999 service treatment record notes that the Veteran had complained of two years low back pain with pain radiating to the left leg.  He also reported that he does frequent heavy lifting and that the pain seemed to worsen with heavy lifting.  A lumbar spine series was within normal limits, and an assessment of recurrent low back strain was noted.  

Based on the above, the Veteran's low back is presumed to have been in sound condition upon his entrance into service.  On remand, clarification must be obtained with respect to whether the evidence of record (1) clearly and unmistakably demonstrates the Veteran had a back disability that existed prior to service, and (2) clearly and unmistakably demonstrates that any pre-existing back injury was not aggravated by service.  

Fifth, the VA examiner should expressly discuss the etiology of the Veteran's arachnoiditis.  Finally, an opinion with respect to whether the Veteran's documented in-service back problems contributed to the March 2005 injury that necessitated surgery is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should again be sent to the January 2011 VA examiner for clarification of the questions asked below.  If the prior examiner is not available, the claims folder should be sent to another examiner for review.  If the examiner finds that a new VA examination is necessary in order to answer the following questions, the Veteran should be scheduled for a new VA examination.  

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current disability of the back.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether any such disability clearly and unmistakably preexisted service.  With respect to any back disability that the examiner believes clearly and unmistakably preexisted service, the examiner should provide an opinion regarding whether such disability underwent a chronic and permanent increase in severity during or as a result of service that would be beyond the normal progression of the disorder.  If the opinion is that any diagnosed back disability did not undergo such an increase, the examiner should state whether is it clear and unmistakable that it did not.

A discussion of the complete rationale for all opinions expressed, including reference to the pertinent service treatment records, should be included in the examination report.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


